Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one indexing element” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities: the claims have the language “the or each” when referring to the “at least one orifice”. For clarity purposes, these should read: said at least one orifice; instead of “the or each orifice”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 discloses: “a spray gun” in line 4. However, a spray gun was already disclosed in line 1. This is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one spray gun. 
	Claims 2-12 are indefinite for depending  on claim 1.
	Claim 2 recites the limitation "the main extension axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 discloses “a spray gun”, “a main body”, and “a cup”. These are considered double inclusion because independent claim 1 already discloses these features, which renders the claim indefinite because it is unclear if there are one or more than one of these features. 
Claim 8 discloses “a spray gun”, “a main body”, “a cup” and “a kit”. These are considered double inclusion because independent claim 1 already discloses these features, which renders the claim indefinite because it is unclear if there are one or more than one of these features. 
	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: inlet features for the inner volume of the sleeve. It is understood that the sleeve receives pressurized fluid and directs that fluid to the intake end, i.e. outlet of the sleeve, in order to send pressurized fluid to the cup. However, the inlet of the sleeve that receives pressurized fluid in the first place is an essential feature that should be claimed; or else it is unclear how the inner volume of the sleeve is pressurized in the first place. Based on the specification, this feature is a closure member defined around needle 78 that limits the amount of fluid that goes into counterbore 75. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. 2015/0069147).
Regarding claim 1, Chen teaches a kit for a spray gun (seen in Figs 3 and 8) comprising: 
a sleeve (defined by 205) delimiting an inner volume (inner volume of 205), the inner volume being provided to contain a pressurized fluid (pressurized air is sent to the sleeve 205 in order to send pressurized air to the liquid container 200 through flexible tube 190), the sleeve being configured to be connected to a main body (defined by body of barrel 165) of a spray gun (as seen in Figs 1-3), the sleeve having a radial periphery (shown below), the sleeve being provided with at least one orifice (orifice defined where nipple 75 attaches to, as shown below), the or each orifice emerging on the radial periphery (orifice of nipple 75 emerges on a radial surface of 205) and fluidly connecting the inner volume and the radial periphery (as seen in Fig 2), the radial periphery delimiting a fluid outlet of the sleeve (show below); 
a connector (flexible tube 190) having an intake end (end where nipple 75 is defined) and a connecting end (end that connects to container 200, seen in Fig 3 and 8), the intake end being connected to the fluid outlet of said sleeve (as seen in Fig 2), the connecting end being suitable for being connected to a cup (container 200) so as to fluidly connect the cup to the inner volume of said sleeve (as seen in Fig 2); and 
a ring (shown below) surrounding said sleeve (as seen in Fig 2 and 6), the ring covering the fluid outlet on the radial periphery outside the intake end of said connector (the ring, as annotated in the figure below, surrounds the fluid outlet around the periphery, as claimed).  
Regarding claim 2, Chen teaches the kit for a spray gun according to claim 1, wherein the or each orifice passes through said sleeve along a respective axis, the respective axis of the or each orifice forming, with the main extension axis of said sleeve, an angle inclusively between 30° and 90° (as seen in Fig 2, the orifice, defined where nipple 75 attaches to the ring 70, is at 90° from the axis of the sleeve).  
Regarding claim 4, Chen teaches the kit for a spray gun according to claim 1, wherein said sleeve and/or said ring have a recess (show below) at the radial periphery, the or each orifice emerging in the recess (as shown below).  
Regarding claim 5, Chen teaches the kit for a spray gun according to claim 4, wherein the recess is at least partially hollowed in said sleeve (recess is hollowed in order to receive part 75), the recess forming the fluid outlet from said sleeve (as seen below, the recess is part of what is being interpreted as the fluid outlet).  
Regarding claim 6, Chen teaches the kit for a spray gun according to claim 4, wherein said ring and/or said sleeve are provided with O-rings located on either side of the recess (O-rings seen in Fig 6, located on the left side of the recess).  
Regarding claim 7, Chen teaches a method for using a kit for a spray gun according to claim 1, comprising: providing a kit for a spray gun according to claim 1; providing a spray gun (seen in Figs) comprising a main body (defined by body of barrel 165) defining an open chamber (defined by inner volume of the gun body) and a cup defining a reservoir (reservoir of cup 200/230); fastening the sleeve on the main body (as seen in Fig 8) such that the open chamber and the inner volume of the sleeve together define a single volume (volume defined by open chamber and sleeve volume); and connecting the connecting end to the cup, so as to fluidly connect the inner volume of the sleeve to the reservoir of the cup (inner volume of sleeve connects to volume of cup via connector 190, as seen in Figs 3 and 8).  
Regarding claim 8, Chen teaches a spray gun comprising: a main body (seen in Fig 3); a cup (200/230); and a kit for a spray gun according to claim 1, wherein the sleeve of said kit is connected to an open chamber (defined by inner volume of the gun body) of said main body, such that the open chamber and the inner volume of the sleeve together define a single volume (volume defined by open chamber and sleeve volume), said cup defining a reservoir (reservoir of cup 200/230), the connecting end of the connector of said kit being connected to said cup (as seen in Fig 3 or 8), the inner volume of the sleeve being fluidly connected to the reservoir of said cup by the connector (inner volume of sleeve connects to volume of cup via connector 190, as seen in Figs 3 and 8).  
Regarding claim 10, Chen teaches the spray gun according to claim 8, wherein the open chamber is fluidly connected to a pressurized fluid inlet orifice (inlet port 145 sends pressurized air to the entirety of the open chamber).  
Regarding claim 11, Chen teaches the spray gun according to claim 8, wherein the ring of said kit has at least one indexing element (defined by threads of nut 225 of the sleeve), said main body having at least one complementary indexing element provided to cooperate with the at least one indexing element (complementary threads of the body that attach to the threads of nut 225) to block the ring in at least one given position relative to said main body (the threads attach the ring at a given position relative to the body).  
Regarding claim 12, Chen teaches the spray gun according to claim 11, wherein the ring rotates freely about a main axis around the sleeve, the given position of the ring corresponding to an angular position of the ring about the main axis (the ring of the sleeve is configured to rotate freely in order to orient nipple 75 according to the position of the cup, as disclosed in Pars 0030 and 0034).

    PNG
    media_image1.png
    471
    535
    media_image1.png
    Greyscale

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. 2015/0069147) in view of Becker et al (U.S. 2019/0232308).
Regarding claim 3, Chen teaches the kit for a spray gun according to claim 1. However, Chen does not teach the device comprising a regulator able to control the pressure or the flow rate of fluid passing through the intake end.  
Becker teaches a spray gun having a similar device that sends pressurized fluid to the cup of the spray gun, wherein a regulator (defined by valve 40) controls pressure of fluid passing through intake end (70), as seen in Fig 13A. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Becker to provide a means for relieving excess pressure from the cup. This is beneficial so that the cup can be easily opened without fluid being expelled by the pressurized fluid (as disclosed in Par 0117 of Becker). 

Regarding claim 9, Chen teaches the spray gun according to claim 8. However, Chen dose not teach the gun further comprising a needle extending partially in the open chamber, the sleeve surrounding the needle, the inner volume of the sleeve being defined between the needle and the sleeve.  
Becker teaches a spray gun having a similar device that sends pressurized fluid to the cup of the spray gun, wherein a needle (158) extends partially in an open chamber (defined by 150), a sleeve (28) surrounding the needle (as seen in Fig 13A), the inner volume of the sleeve being defined between the needle and the sleeve (as seen in Fig 13A).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Becker to provide a needle, which is a means for relieving excess pressure from the cup. This is beneficial so that the cup can be easily opened without fluid being expelled by the pressurized fluid (as disclosed in Par 0117 of Becker). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752